266 S.W.3d 272 (2008)
Frederick SPENCER, Appellant,
v.
STATE of Missouri, DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 68822.
Missouri Court of Appeals, Western District.
September 2, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Frederick Spencer, Bonne Terre, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrew W. Hassell, for respondent, Jefferson City, MO.
Before JAMES E. WELSH, P.J., PAUL M. SPINDEN and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Appellant Frederick Spencer ("Spencer") appeals from the circuit court's entry of judgment dismissing his declaratory judgment action for failure to state a claim. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).